DETAILED ACTION
Claims 1-19 and 42 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 17 and 18 are objected to because of the following informalities:  
See claim 6 for the following recitation in line 2: “the change said one or more compounds with a kinetic profile of the change said one or more” instead of --- the change of said one or more compounds with a kinetic profile of the change of said one or more---.
See claims 17 and 18, line 2 for the following recitation: “measuring electrochemical signal” instead of ---measuring an electrochemical signal---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wicks (US Patent 5958675, cited by the IDS).
The claims are directed to (in part): a method of detecting one or more types of bacteriophage in a sample; see instant claim 1.
Wicks describes a method for detecting bacteriophage in a test sample suspected of containing bacteriophage and combining the test sample with bacteria in which the bacteriophage can replicate, thereby detecting the presence of bacteriophage via plaques; see abstract, col. 2, lines 41+ and instant claim 1, steps a-c. Col. 2, lines 41+ and col. 16, lines 17+ of Example 1 describe contacting the sample mixture with at least one contrast-coloring dye and at least one precipitable dye and detecting plaques formed on the surface of the bacterial lawn; see claim 1, steps d and e and claims 5 and 9. See col. 1, lines 40+ and col. 13, lines 24+ describing counting plaques using standard petri-plate type assay and wherein each plaque represents on infectious bacteriophage in the original inoculum; see claim 2 directed to (in part) measuring any change. See col. 13, lines 32+ teaching that the assays can be modified to identify plaques from a variety of bacteriophage using a variety of host bacteria, indicating that the bacteriophage, if present, are unknown and may be identified; see instant claim 3. See col. 1, lines 13+ which teaches that the presence of bacteriophage in a sample is one method for detecting the presence or absence of bacteria in that particular sample, wherein both water and food quality may be defined. Also see col. 14, lines 49+ disclosing that the assays for the quantitation of bacteriophage as a marker for bacterial food, water or milk contamination; see instant claim 4. See col. 16, lines 30+ of Example 1 describing the examination of a positive control and a negative control (no bacteriophage) in the bacteriophage quantitation of a test sample; this meets the limitations of claim 6, including the limitation of “uninfected bacteria”.  See col. 14, lines 22+ teaching the use of different precipitable dyes (chromogenic substrates) which precipitates in the presence of a bacterial enzyme; see claim 7. See col. 15, lines 19+ for describing a kit for the quantification of a particular type of bacteriophage.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-19 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicks (US Patent 5958675, cited by the IDS) as applied to claims 1-7 and 9 above, and further in view of Banks (US Patent 6440689-see attached form 892) and Kelley (US Patent 10449542-see attached form 892).
Wicks teaches a method of detecting one or more types of bacteriophage in a sample; see instant claim 1.
Wick does not explicitly express (in part): the method of claim 1, wherein said one or more compounds is a redox compound (claim 8); wherein the detectable label is a fluorescent label (claim 10); wherein the one or more compounds is resazurin, resorufin, dihydroresorufin or a combination thereof (claim 11); wherein change of the one or more compounds comprise a change in the oxidative state of resazurin, resorufin, dihydroresorufin or a combination thereof (claim 12);  wherein said measuring of any change of said one or more compounds further comprises measuring the oxidative status of resazurin, resorufin, dihydroresorufin or a combination thereof (claim 13); wherein said method is carried out at 32º C, 37º C, 40º C or 42º C (claims 14-16); wherein measuring any change of said one or more compounds comprise measuring an electrochemical signal (claim 17); wherein measuring any change of said one or more compounds comprise measuring an electrical signal (claim 18); wherein said first sample is partitioned into a solid and a liquid phase prior to contacting with the second sample, and wherein said partitioned liquid phase of said first sample is contacted with said second sample (claim 19); and, a kit comprising a first reagent comprising one or more types of bacteria, wherein said one or more types of bacteria are susceptible to infection by said one or more types of bacteriophage, and wherein said one or more types of bacteria forms one or more types of bacteria forms one or more types of complexes with said one or more types of bacteriophage if present in said sample; buffers; a second reagent comprising one or more compounds, wherein said compounds are differentially susceptible to change in the presence of one or more types of phage infected and uninfected bacteria; and, instructions for forming complexes and for detecting any change to said one or more compounds (claim 42). 
Banks is cited for generally describing resazurin-to-resorufin reduction test for monitoring bacterial numbers, including in milk; see whole document, including col. 3, lines 3+. Col. 3, lines 3+ provides the following (emphases added): “The article, "Automation of the Resazurin Reduction Test using Fluorometry of Microtitration Trays", by Ali-Vehmas, Louhi and Sandholm, J. Vet. Med., B 38, 358-372 (1991) describes the automation of the fluorescent Resazurin-to-Resorufin reduction test for monitoring bacterial numbers in broth cultures and milk. The reduction of Resazurin (blue color) to Resorufin (a pink color) and finally and reversibly to dihydroresorufin (colorless) is well known in the art of determining mircrobiological contamination in milk. This method involves taking contaminated samples of milk in microtitration plates, adding a Nutrient medium and measuring the fluorescence corresponding to the Resorufin peak at 5 min intervals. This continuous measurement of the same sample makes this an automated measurement. The Resorufin intensity peaks when the increase in intensity due to conversion from Resazurin is offset by the decrease due to formation of the non-fluorescent dihydroresorufin. In this work, the sample population is increased significantly by addition of Nutrient medium (which is a necessary part of the method).” Note that the above recitation meets the limitations of claims 8 and 10-13. See col. 10, lines 31+ which teaches that the level of microbial activity in a medium is a function of different factors including temperature and the population of microbial organisms present. Col. 20, lines 4+ teaches a solution of Resazurin in pH 8.0 phosphate buffer.
Kelley describes method for detecting the metabolic activity of target cells in a sample, including the electrochemical detection of antibiotic susceptibility; see col. 1, lines 14+. See col. 4, lines 5+ for teaching that the electrochemical reduction of a reporter compound, such as resazurin, is monitored to establish the presence of live bacteria, and further may be analyzed in the presence of antibiotics to determine resistance profiles. Col. 4, lines 42+ for providing the following (emphases added): “In the presence of an ineffective antibiotic, resistant bacteria will continue to multiply and create a reducing environment which converts resazurin to resorufin. On the other hand, since effective antibiotics hinder bacterial metabolism, they will prevent or inhibit reduction of the dye by susceptible bacteria. As resazurin and resorufin have different electrochemical signatures (as discussed below),.sup.31′.sup.32 using differential pulse voltammetry it is possible to distinguish between the two electrochemical states of the dye and thus determine whether the bacteria is susceptible.” See col. 7, lines 45+ for the following recitation (emphases added): “The present disclosure may provide advantages over conventional approaches. By concentrating the bacteria inside miniaturized wells, the local effective concentration of the bacteria may be increased. For example, 10 bacteria captured in a 1 nL well is equivalent to 10 000 cfu/μL, while 10 bacteria captured in 1 μL well gives a concentration of only 10 cfu/μL. The greater the concentration of bacteria per well, the faster the turnover of resazurin and accumulation of the target redox molecule. As the signal from DPV is directly proportional to the concentration of the redox molecule, an increase in local concentration of bacteria increases the magnitude of the signal change acquired, and hence easier and/or quicker detection. Confinement of the assay within a nanoliter volume may provide another advantage. As resazurin is reduced, it is prevented from diffusing into bulk solution, thus allowing the reduced form to rapidly accumulate to detectable levels.”
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the resazurin-to-resorufin reduction test for monitoring bacterial numbers and the electrochemical detection of live/uninfected bacteria described by Banks and/or Kelley into the method described by Wicks. One would have been motivated to do so for the advantage of easier and/or quicker detection with the higher concentrations of bacteria added to the test sample as described by Kelley. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to carry out the method at various temperature, including 32º C, 37º C, 40º C or 42º C. One would have been motivated to do so for the advantage of optimizing conditions for the method of detection. Note that Banks provides that the level of microbial activity in a medium is a function of different factors including temperature and the population of microbial organisms present.
It would have been obvious for one of ordinary skill in the art at the time of the invention to filter the first sample prior to adding the second sample. One would have been motivated to do so for the advantage of removing insoluble contaminants from the first sample and for optimizing signal-to-noise for detection.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a kit comprising all of the necessary elements for performing the method taught by the combine teachings of Wicks, Banks and Kelley, including all of the necessary reagents, wherein the reagents include bacteria and compounds, and a buffer solution to be combined with compounds. One would have been motivated to do so for the advantage of shipping the kit or for storage. Note that the instructions of claim 42 is considered nonfunctional printed matter which does not distinguish the claimed product from otherwise identical prior art product; see MPEP 2112.01.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art. For example, using bacteria to determine the presence of a bacteriophage in a sample and the combined use of the resazurin-to-resorufin reduction test and electrochemical detection of live bacterial cells (such as antibiotic-resistant bacterial cells) are known and described in the prior art; it would be expected for the materials and methods to work in distinguishing phage-infected bacteria from uninfected, live bacteria in the method described by Wicks.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648